 
EXHIBIT 10.C



 

--------------------------------------------------------------------------------

 
THIRD SUPPLEMENTAL INDENTURE
 
among
 
EL PASO PRODUCTION HOLDING COMPANY,
 
as Issuer,
 
EL PASO PRODUCTION COMPANY,
 
EL PASO PRODUCTION GOM INC.,
 
EL PASO ENERGY RATON CORPORATION,
 
MEDICINE BOW ENERGY CORPORATION,
 
MEDICINE BOW OPERATING COMPANY,
 
and
 
MBOW FOUR STAR CORPORATION,
 
as Subsidiary Guarantors,
 
and
 
WILMINGTON TRUST COMPANY
 
as Trustee
 
______________
 
August 31, 2005
 
______________
 
 
7¾% Senior Notes due 2013
 


 

--------------------------------------------------------------------------------

 


THIRD SUPPLEMENTAL INDENTURE
 


This Third Supplemental Indenture, dated as of August 31, 2005 (this “Third
Supplemental Indenture”), is entered into by and among (i) El Paso Production
Holding Company (the “Company”), (ii) El Paso Production Company, El Paso
Production GOM Inc., El Paso Energy Raton Corporation, Medicine Bow Energy
Corporation, Medicine Bow Operating Company and MBOW Four Star Corporation
(collectively, the “Subsidiary Guarantors”), and (iii) Wilmington Trust Company,
as trustee (the “Trustee”). Capitalized terms used but not defined herein have
the meanings ascribed to them in the Original Indenture (as defined below).
 
W I T N E S S E T H:
 
WHEREAS, the Company, El Paso Production Company (“El Paso Production”), El Paso
Production GOM Inc. (“GOM”), Vermejo Minerals Corporation (“Vermejo”) and El
Paso Energy Raton, L.L.C. (“Raton”) have heretofore executed and delivered to
the Trustee that certain Indenture, dated as of May 23, 2003 (the “Original
Indenture”), providing for the issuance of $1,200,000,000 aggregate principal
amount of the Company’s 7¾% Senior Notes due 2013 (the “Notes”);
 
WHEREAS, as set forth in the First Supplemental Indenture (as defined below),
Raton and Vermejo entered into an Agreement of Merger, pursuant to which (i)
Raton was merged with and into Vermejo, (ii) Vermejo was the surviving
corporation of the merger contemplated by such agreement, and (iii) Vermejo’s
name was changed to “El Paso Energy Raton Corporation;”
 
WHEREAS, the Company, El Paso Production, GOM, Vermejo and the Trustee entered
into that certain First Supplemental Indenture, dated as of January 31, 2004
(the “First Supplemental Indenture”), pursuant to which the Original Indenture
was amended and Vermejo expressly assumed the obligations of Raton under its
Subsidiary Guarantee;
 
WHEREAS, the Company, El Paso Production, GOM, Vermejo and the Trustee entered
into that certain Second Supplemental Indenture, dated as of July 26, 2004 (the
“Second Supplemental Indenture”), pursuant to which the Original Indenture (as
supplemented by the First Supplemental Indenture) was further amended and
certain covenants were added for the benefit of the Holders pursuant to
Section 9.01(6) of the Original Indenture;
 
WHEREAS, pursuant to Section 9.01(4) of the Original Indenture, the Company and
the Subsidiary Guarantors have requested that the Trustee amend the Original
Indenture (as supplemented by the First Supplemental Indenture and the Second
Supplemental Indenture, and as so supplemented, the “Indenture”), without notice
to or the consent of any Holder, to add Subsidiary Guarantees with respect to
the Notes;
 
WHEREAS, pursuant to that certain Stock Purchase Agreement, dated as of July 18,
2005 and as amended to date, among the Company, Medicine Bow Energy Corporation,
a Delaware corporation (“Medicine Bow”), and the Sellers party thereto, the
Company acquired all of the outstanding capital stock of Medicine Bow as of the
date hereof;
 
WHEREAS, the Company and the Subsidiary Guarantors now desire to further amend
the Indenture to include Medicine Bow, Medicine Bow Operating Company, a
Delaware corporation and a subsidiary of Medicine Bow (“MBOW Operating”), and
MBOW Four Star Corporation, a Delaware corporation and a subsidiary of Medicine
Bow (“MBOW Four Star”), as parties to the Indenture as guarantors of the
Company’s obligations under the Notes, subject to the terms and conditions of
the Indenture and the Notes; and
 
WHEREAS, the Trustee, upon satisfaction or all actions and conditions on the
part of the Company and the Subsidiary Guarantors necessary for the execution,
delivery and performance of this Third Supplemental Indenture (including,
without limitation, the receipt of an Officers’ Certificate and an Opinion of
Counsel) is willing to amend the Indenture as hereinafter set forth;
 
NOW, THEREFORE, the Company, the Subsidiary Guarantors and the Trustee mutually
covenant and agree for the equal and proportionate benefit of all Holders of the
Notes as follows:
 
ARTICLE 1
 
Section 1.01 This Third Supplemental Indenture is supplemental to the Original
Indenture, as previously amended by the First Supplemental Indenture and the
Second Supplemental Indenture, and does and shall be deemed to form a part of,
and shall be construed in connection with and as a part of, the Original
Indenture, as so amended and supplemented, for any and all purposes.
 
Section 1.02 This Third Supplemental Indenture shall become effective
immediately upon its execution and delivery by each of the Company, the
Subsidiary Guarantors and the Trustee.
 
ARTICLE 2
 
Section 2.01 The Company, the Subsidiary Guarantors and the Trustee hereby
acknowledge and agree that each of Medicine Bow, MBOW Operating and MBOW Four
Star (collectively, the “New Subsidiary Guarantors”) hereby becomes a party to
the Indenture, as a Subsidiary Guarantor, and as such will have all of the
rights and be subject to all of the obligations and agreements of a Subsidiary
Guarantor under the Indenture. The New Subsidiary Guarantors agree to be bound
by all of the provisions of the Indenture applicable to a Subsidiary Guarantor
and to perform all of the obligations and agreements of a Subsidiary Guarantor
under the Indenture. Each New Subsidiary Guarantor hereby provides a full,
unconditional and irrevocable Guarantee, as primary obligor and not merely as
surety, jointly and severally with each other Subsidiary Guarantor, to each
Holder and to the Trustee and their successors and assigns, on the terms and
subject to the conditions set forth in the Indenture, including but not limited
to Article 10 thereof.
 
ARTICLE 3
 
Section 3.01 Except as specifically modified herein, the Notes and the Indenture
are in all respects ratified and confirmed and shall remain in full force and
effect in accordance with their terms. This Third Supplemental Indenture shall
form a part of the Indenture for all purposes, and every Holder of Notes
heretofore or hereafter authenticated and delivered shall be bound hereby. The
Trustee shall not be responsible in any manner whatsoever for or in respect of
the validity or sufficiency of this Third Supplemental Indenture or for or in
respect of the recitals contained herein, all of which are made solely by the
Company and the Subsidiary Guarantors.
 
Section 3.02 Except as otherwise expressly provided herein, no duties,
responsibilities or liabilities are assumed, or shall be construed to be
assumed, by the Trustee by reason of this Third Supplemental Indenture. This
Third Supplemental Indenture is executed and accepted by the Trustee subject to
all the terms and conditions set forth in the Indenture with the same force and
effect as if those terms and conditions were repeated at length herein and made
applicable to the Trustee with respect hereto. In entering into this Third
Supplemental Indenture, the Trustee shall be entitled to the benefit of every
provision of the Indenture relating to the conduct or affecting the liability or
affording protection to the Trustee, regardless of whether elsewhere herein so
provided, including indemnification pursuant to Section 7.07 of the Original
Indenture, and the Company acknowledges that the Trustee shall be entitled to
indemnification pursuant to Section 7.07 of the Original Indenture against any
and all loss, liability or expense (including attorney’s fees) in connection
with the Trustee’s signing this Third Supplemental Indenture.
 
Section 3.03 THIS THIRD SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
Section 3.04 This Third Supplemental Indenture may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
 
Section 3.05 All notices and other communications to the New Subsidiary
Guarantors shall be given as provided in Section 11.02 of the Original Indenture
for notices to Subsidiary Guarantors.
 
[Signature page follows.]
 


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Supplemental
Indenture to be duly executed as of the date first written above.
 
 
Issuer:
 
 
EL PASO PRODUCTION HOLDING COMPANY
 
 
By: /s/ Gene T. Waguespack                   



      Senior Vice President, Controller and Treasurer
 
 


 
 
Subsidiary Guarantors:
 
 
EL PASO PRODUCTION COMPANY
 
 
By: /s/ Gene T. Waguespack                        

      Gene T. Waguespack

      Senior Vice President, Controller and Treasurer
 
 


 
 
EL PASO PRODUCTION GOM INC.
 
 
By:/s/ Gene T. Waguespack                

     Gene T. Waguespack

     Senior Vice President, Controller and Treasurer
 
 


 
 
EL PASO ENERGY RATON CORPORATION
 
 
By:/s/ Gene T. Waguespack                

     Gene T. Waguespack

     Senior Vice President, Controller and Treasurer
 
 


 
 
MEDICINE BOW ENERGY CORPORATION
 
 
By:/s/ Gene T. Waguespack                



     Gene T.Waguespack
     Senior Vice President, Controller and Treasurer
 
 


 
 
MEDICINE BOW OPERATING COMPANY
 
 
By:/s/ Gene T. Waguespack                

     Gene T. Waguespack

     Senior Vice President, Controller and Treasurer
 
 


 
 
MBOW FOUR STAR CORPORATION
 
 
By:/s/ Gene T. Waguespack                

     Gene T. Waguespack

     Senior Vice President, Controller and Treasurer
 
 


 

 

--------------------------------------------------------------------------------


 
 
Trustee:
 
 
WILMINGTON TRUST COMPANY, as Trustee
 
 
By:/s/ Steven Cimalore                
     Steven Cimalore
     Vice President
 

